                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                  No. 7:18-CR-92-B0-1

UNITED STATES OF AMERICA                 )
                                         )
            v.                           )
                                         )
GRIFFIN STANTON LEWIS                    )

                                  ORDER GRANTING.
                                  MOTION TO SEAL

      THIS MATTER is before the Court on defendant's motion to file his sentencing

memorandum under seal.

      FOR GOOD CAUSE SHOWN, defendant' motion is hereby GRANTED.

      SO ORDERED, this the ___
                             '(__ day of January, 2019.




                                        Y~d~
                                         Hon. Terrence W. Boyle
                                         Chief U.S. District Judge




                                             -1-
